l Case 5:19-cv-00310-HE Document 1-2 Filed 04/04/19 Page 1 of 1

.lS 44 (Rev 06/17)

The J_S 44 civil cover sheet and the information contained herein neither re lace nor sup{}
provided by local rules of court. This form, approved by the .1 udicial Con erence of the

CIVIL COVER SHEET

ement the i'ilin and service of pleadings or other papers as re uired by law, except as
nited States in eptember 1974, is required for the use of the lerk of Court for the

purpose of initiating the civil docket sheet. mir/§ lei'/el/( 'T/c)/vs ()N NL')i"/'PAG/; c)l" '/`H/S /"ORM.)

 

i. (a) PLAiNTiFFS
(1)ALL1$0N BEARD, ei ai.,

(b) County of Residence of First Listed Plainti`ff BeCkham County
(l§X(`/fP]`/N U.S, [’l.A/N'I'[l"l"('AS/t`$)

C) Attome S (l"irm Name, Address, and '[`elep/ione Numher)
R NALD “S lP" KELLY, OBA # 4937

205 NW 63rd, Sulte 150
Ok|ahoma City, OK 73116 (405) 235-1976

DEFENDANTS

1) DELYNN FUDGE, Executive Director,
Ok|ahoma Pardon and Paro|e Board, et. at.
County of Residence of First Listed Defendant OK|ahOma County
mv i/.s. PlAlN’/‘/i#i= c 'Asizs ()NL i')

lN LAND CONDEMNATION CASES, USE THE LOCATlON OF
THE TRACT OF LAND INVOLVED.

NOTE:

Attomeys ({fKnown)

 

 

ll. BASIS OF JURlSDlCTlON (I’/ace an "X"in()ne Hox ())ily)

ul. ClTlZENSHlP OF PRINClPAL PARTIES (P/ace an "X" in ()ne Bo.\'forl’/ainl(/Y

 

(I"/)r l)ivurxiry ( `a.i'e.\' ()nly)

and ()ne Boxfor [)efemlan/)

 

 

 

 

 

   

 

   

    

CI l U.S. Govemment 5 3 Federal Question PTF DEF PTF DEF
Plaimiff` (l/.S. (/`()\'ernmen/ Nr)la l’arry) Citizen ofThis State § l C| l lncorporated or Principal Place Cl 4 s 4
of`Business In This State
l'J 2 U.S. Govemmem Cl 4 Diversity Cirizen of Another State Cl 2 ij 2 lncorporated and Princi'pal Place El 5 0 5
Defendant (lndi`cale ( '/‘llzen.\'hip Qfl’ar/ie.\' in Ilem [/[) of Busi'ness ln Aziother State
Citizen or Subjectofa 13 3 Cl 3 Foreigi'i Nati`on 13 6 D 6
Foreign Country
lV. NATURE OF SUlT (l’/ace an “/\’" in ()iie h‘ox ()n/y) Click here for: Naturc ol`Sui\ Code [)escri tions.
l ` ` yC(}N'l`§é` Ei' f /` TM v ,. .' 1 ` 'ENAi TY:`G ` ,~\ ‘ `/71»` 1 ES
13 1 10 Insurance PERSONAL 1N.IURY PERSONAL lNJURY Cl 625 Drug Relaled Seizure ij 422 Appeal 28 USC 158 D 375 False Claims Act
13 120 Mari.ne 13 310 Airplane CI 365 Personal lnjury - of Property 21 USC 881 Cl 423 Withdrawal El 376 Qui Tam (31 USC
ij 130 Miller Act ij 315 Airplane Product Produc! Liability ‘ D 690 Other 28 USC 157 3729(a))
lJ 140 Negotiable lnstrument Liability CI 367 Health Care/ ij 400 State Reapponionmem
CI 150 Recovery of Overpayment D 320 Assault, Libel & Pharmaceutical » - \ j§§'[€_l?k~ '? lj 410 Antitrust
& Enforcemem ofjudgment Slander Personal lnjury D 820 Co yrights ij 430 Banks and Banking
Cl 151 Medicare Act C| 330 Federal Employers` Produci Liabiliry Cl 830 Patem CI 450 Commerce
ij 152 Recovery of Defaulted Liability \J 368 Asbestos Personal ij 835 Patent - Abbreviated 1'_'| 460 Deportation
Student Loans D 340 Marine lnjury Product New Drug Appliean`on D 470 Racketeer lnfluenced and
(Excludes Veterans) 13 345 Marine Produc\ Liability Cl 840 Trademark Corrupt Organi'zations
Cl 153 Recovery ovaerpayment Liability PERSONAL PROPERTY `1 ¢',¥.-}"F § 1 l` r- , ij 480 Consumer Credi't
of Veteran's Benef`its U 350 Motor Veliicle D 370 Other Fraud D 710 Fair Labor Standards |J 861 HlA (1395Ff`) ij 490 Cable/Sat TV
D 160 Stockholders' Sui`ts Cl 355 Motor Vehicle Cl 371 Trutli in Lending Act D 862 Black Luiig (923) Cl 850 Securlties/Commodities/
Cl 190 Other Conrract Product Liability 13 380 Other Personal D 720 Labor/Managemem D 863 DlWC/DIWW (405(g)) Exchange
ij 195 Contract Product Liabili\'y ij 360 Other Personal Property Damage Relations Cl 864 SSID Title XVl 1‘_'| 890 Other Statutory Actions
Cl 196 Franclii`se lnjury Cl 385 Property Damage IJ 740 Railway Labor Act CI 865 RSI (405(3)) D 891 Agriculrural Ac\s
CI 362 Personal lnjury ~ Product Liability D 751 Family and Medical El 893 Environmental Matters
Medical MalEracti'ce Leave Act D 895 Freedom of lnfori_na\ion
l » REAL'PROP§RTY ' CIVIL RIGH'I'SH ; `PRISONER"'PE'HTIONS' :f Cl 790 Other Labor Litigati'on " "LTAX?SUITS’»! Act

   

 

D 210 Laiid Condemnation

Cl 220 Foreclosure

C} '230 Rent Lease & Ejectmen\
C] 240 Torts to Land

ij 245 Ton Product Lial)iliiy
Cl 290 All Other Real Property

D 440 Other Civil Righ\s

|J 441 Voti'ng

U 442 Employmem

13 443 Housing/
Accommoda\ions

0 445 Amer. w/Disabilities -
Employmem

D 446 Amer. w/Disabilities -
Other

D 448 Education

 

Habeas Corpus:

C| 463 Alien Detainee

CI 510 Motions to Vacate

Semence

Cl 530 General

D 535 Death Penaliy
Other:

Cl 540 Mandamus & Other

g 550 Civil Rights

CI 555 Prison Condition

D 560 Civi'l Detainee -

Condi!ions of

Confinemem

 

 

 

D 791 Employee Retlrement
lncome Security Act

      

Naturalization Application
C| 465 Other lmmig'rati'on
Actions

ij"46'2'

 

 

 

  

Taxes(U.S. Plaintii`f
or Defendant)

CI 871 IRS_Third Party
26 USC 7609

Cl 870

 

13 896 Arbitration

Cl 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

13 950 Constitutioiiality of
State Statutes

 

 

V. ORlGl-N (l’lace an "X" m (}ne Br)x ()n/y)

Hl Original El 2 Rei'noved from Cl 3 Remanded from Cl 4 Reinstated or ij 5 Transferred from 111 6 Multidistrict Cl 8 Multidi'strict
Proceeding State Court Appellate Court Reopened Another District Litigation - Lit\gation -
(speei'/y) Transfer Direct File

 

Vl. CAUSE OF ACTlON

VIl. REQUEST.ED lN
COMPLAlNT:

 

ij CHEci< iF THis

lS A CLASS ACTlON

UNDER RULE 23, F.R.CV.P.

Vlll. RELATED CASE(S)

~ lF ANY

(See in.\'lrucli'aii.\‘).

JUDGE

DEMAND $

Undetermined Amount

Cite the U.S. Civil Statute under which you are filing (Do not citejurisdictionulsramtav unless diversizy);
42 U.S.C.S 1983
Briel` description of cause:

§urteenth Amendmentl Juveni|e Pardon and Paro|e, Eighth Amendment

CHECK YES only if demanded in complaint

JURY DEMAND:

DOCKET NUMBER

111 Yes XNO

 

 

DATE
03/30/2018

 

FOR OFFlCE USE ONLY

RECEIPT #

AMOUNT

 

MAG. JUDGE

